TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00779-CV




Texas Gas Service Company, Appellant

v.

Railroad Commission of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN403353, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        The parties have filed an agreed motion to consolidate this appeal, cause number 03-05-779, into cause number 03-05-00777-CV.  We grant the motion.  The record and all pertinent
documents from this appeal will be transferred into cause number 03-05-00777-CV.  There will be
no further activity in cause number 03-05-00779-CV.  Accordingly, we dismiss the appeal.
 
 
                                                                                                                                                            
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Agreed Motion
Filed:   February 10, 2006